Citation Nr: 0301654	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-17 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to a service-connected left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to June 
1986.  He is service connected for a left knee injury based 
on an injury during a period of active duty for training in 
June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for a low 
back disability.  He responded with a timely Notice of 
Disagreement, initiating this appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible evidence has not been presented establishing 
that the veteran's low back disability is due to or the 
result of his service-connected left knee disability.  


CONCLUSION OF LAW

Entitlement to service connection for a low back disability 
is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the July 1999 Statement 
of the Case and the various Supplemental Statements of the 
Case, he and his representative have been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in Little 
Rock, AK.  Because VA medical treatment has been reported by 
the veteran, these records were obtained.  The veteran also 
reported private medical treatment by Drs. D.L.R., J.M.L., 
R.J.M., and B.F., and by Radiology Associates, and these 
records have been obtained by the VA.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded a March 1999 VA orthopedic 
examination in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the 
merits.  

The veteran seeks service connection for a low back 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 3.304 (2002).  
Service connection may also be awarded for any disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).  

According to the veteran's assertions, he fell while arising 
from bed on July 10, 1998, and injured his back.  He claims 
that the fall was the result of his left knee "giving out."  
At the time of this incident, the veteran was service-
connected, with a 20 percent disability rating, for residuals 
of a left knee injury.  The Board notes that, in a June 1998 
rating decision, service connection for a back disability was 
denied.  Because a timely Notice of Disagreement was never 
filed, this decision is final, and may not be reopened, 
except upon the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002).  However, 
because the veteran now seeks service connection for a low 
back disability on a secondary basis, the Board accepts this 
claim as a new and different claim from the previously-denied 
direct service connection claim.  See Harder v. Brown, 5 Vet. 
App. 183 (1993).  Therefore, because of the prior denial of 
service connection on a direct basis, the Board will only 
consider the issue of entitlement to service connection for 
low back disability under 38 C.F.R. § 3.310 (2002), or as 
secondary to a service connected disability.

The veteran was afforded a VA examination in March 1999, at 
which time he related his account of an at-home fall 
resulting in a low back injury.  The VA examiner concluded 
that "based on history alone," a causal relationship 
existed between the veteran's left knee and low back 
disabilities.  However, as will be discussed below, other 
evidence of record fails to support the veteran's alleged 
history, and a medical opinion based on an unsupported 
factual history is of little probative weight.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

According to the veteran's initial October 1998 claim, he 
injured his back the morning of July 10, 1998, while 
attempting to get out of bed.  However, medical treatment 
records of the veteran's private physician, Dr. B.F., show 
treatment that same day for low back pain "with no history 
of injury."  Dr. F.'s treatment notes from both July 10 and 
13, 1998, are completely negative for any history of a fall 
or a specific low back injury.  Another private treatment 
report, recorded by Dr. D.L.R. on August 3, 1998, notes the 
development of "sudden severe back pain July 10, 1998" with 
"no recognized injury."  The veteran was "sitting at home 
and simply stood up when the pain began."  No history of a 
July 1998 fall resulting from a collapsed left knee was noted 
by Dr. R.  In fact, the veteran's first allegations of a fall 
resulting from his left knee disability date from his October 
1998 claim for monetary compensation.  The Board also notes 
that in his October 1998 claim, and again during his March 
1999 VA examination, the veteran reported falling at home on 
July 10, 1998.  However, while receiving VA outpatient 
treatment in February 1999, he reported falling after his 
left knee gave out at work on July 7, 1998.  

Overall, the Board finds several inconsistencies regarding 
the circumstances of the veteran's July 1998 low back injury, 
and no evidence within the contemporaneous medical record 
supporting his account of the injury.  Because no credible 
evidence has been presented confirming that the veteran's low 
back disability is proximately due to or the result of his 
service-connected left knee injury, service connection on a 
secondary basis for a low back disability must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).




ORDER

Entitlement to service connection for a low back disability 
is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

